14-1682-pr
Saxon v. Lempke


     14‐1682‐pr 
     Saxon v. Lempke 


                                       UNITED STATES COURT OF APPEALS 
                                           FOR THE SECOND CIRCUIT 

                                                       SUMMARY ORDER 

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A
     SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY
     FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.
     WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
     CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
     ʺSUMMARY ORDERʺ).  A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
     ANY PARTY NOT REPRESENTED BY COUNSEL. 


                   At a stated term of the United States Court of Appeals for the Second 
     Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
     the City of New York, on the 24th  day of September, two thousand fifteen. 

     PRESENT:            ROBERT D. SACK, 
                         DENNY CHIN, 
                         CHRISTOPHER F. DRONEY, 
                                          Circuit Judges. 

     ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

     KEVIN SAXON,                   
                                                        Petitioner‐Appellant,   

                                             v.                                                    14‐1682‐pr     

     JOHN B. LEMPKE,   
                                                        Respondent‐Appellee. 

     ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

     FOR PETITIONER‐APPELLANT:                                    SALLY WASSERMAN, Law Office of Sally 
                                                                  Wasserman, New York, New York.  
                                                                                                   




FOR RESPONDENT‐APPELLEE:                     KAREN SCHLOSSBERG, Alan B. Gadlin, 
                                             Assistant District Attorneys, for Cyrus R. 
                                             Vance, Jr., New York County District Attorney, 
                                             New York, New York.      
 
               Appeal from an order of the United States District Court for the Southern 

District of New York (Gardephe, J., and Fox, M.J.). 

               UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the order of the district court is AFFIRMED.  

               Petitioner‐appellant Kevin Saxon appeals from the district courtʹs denial 

of his petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254.  Saxon contends 

that his due process rights were violated at sentencing because the judge was 

influenced by the prosecutorʹs inaccurate assertions that this was Saxonʹs third murder 

conviction, when it was his first.  We assume the partiesʹ familiarity with the underlying 

facts, procedural history of the case, and issues on appeal.1  

               We review de novo the denial of a petition for a writ of habeas corpus.  

Grayton v. Ercole, 691 F.3d 165, 169 (2d Cir. 2012).  We have conducted an independent 

review of the record, and we affirm for substantially the reasons set forth by the district 

court in its Memorandum Opinion and Order filed March 21, 2014, adopting a May 23, 

2011 Report and Recommendation of the magistrate judge.   


                                                            
1              The certificate of appealability was granted solely on the question of ʺwhether the 
sentencing courtʹs alleged reliance on the Stateʹs alleged misstatement of Appellantʹs criminal 
record violated due process.ʺ  Docket No. 39.  The other questions addressed by the district 
court are not properly before us on review, and those portions of the appeal were dismissed.       



                                               ‐ 2 ‐ 
                                                                                                 




              Saxon was convicted, on a plea of guilty in the Supreme Court of New 

York, New York County, of eleven counts, including second degree murder.  After 

breaching a cooperation agreement with the New York County District Attorneyʹs 

Office, he was sentenced to a term of imprisonment of 109 years to life.   

              At the sentencing, both the Assistant District Attorney and the judge 

made reference to the death in the instant case as Saxonʹs third ʺmurder.ʺ  App. at 35‐44, 

52‐56.  In fact, though Saxon was charged in connection with two prior deaths, he had 

pled guilty in the two prior cases to second degree criminal possession of a weapon and 

first degree manslaughter ‐‐ he had no prior convictions for murder.   

              On appeal, Saxon argues that because the sentencing judge relied on these 

purported misstatements of his criminal record, his habeas petition must be granted 

under Townsend v. Burke, 334 U.S. 736 (1948), a case where the trial judge mistakenly 

relied at sentencing on an uncounseled defendantʹs three prior felony convictions, 

which in fact had been dismissed or adjudicated as not guilty.  Because the assumptions 

about Townsendʹs criminal record were ʺmaterially untrue,ʺ the Supreme Court held 

that ʺ[s]uch a result, whether caused by carelessness or design, is inconsistent with due 

process of law, and such a conviction cannot stand.ʺ  Id. at 741; see also Roberts v. United 

States, 445 U.S. 552, 563 (1980) (Brennan, J., concurring) (ʺAs a matter of due process, an 

offender may not be sentenced on the basis of mistaken facts or unfounded 

assumptions.ʺ); United States v. Tucker, 404 U.S. 443, 447 (1972) (ʺThe record in the 




                                             ‐ 3 ‐ 
                                                                                               




present case makes evident that the sentencing judge gave specific consideration to the 

respondentʹs previous convictions before imposing sentence upon him.  Yet it is now 

clear that two of those convictions were wholly unconstitutional . . . .ʺ (footnote 

omitted)). 

                 We disagree.  This case is not Townsend, and the sentencing judge was not 

misled in any way.  Saxon was represented by counsel.  At his sentencing he admitted 

to the convictions in the information that charged him with being a predicate violent 

felon, and he was adjudicated a violent felony offender.  And although the prosecutorʹs 

pre‐sentencing memorandum did refer to the two prior deaths as murders, the 

submissionʹs criminal history section accurately outlined the prior convictions and the 

clerk of court correctly announced the criminal record at the commencement of 

sentencing.   

                 Finally, there is nothing in the record to suggest that the judge thought the 

two prior deaths resulted in murder convictions, or that she relied on any 

misstatements in her sentencing decision.  To the contrary, the sentencing court 

explained that it had ʺexamined [Saxonʹs] record carefully,ʺ and that it had ʺread the 

case file, the pre‐sentence record,ʺ and ʺall the documents.ʺ  App. at 53.  The sentence 

here was not ʺfounded . . . upon misinformation of constitutional magnitudeʺ; rather, it  

was ʺimposed in the informed discretion of a trial judge.ʺ  Tucker, 404 U.S. at 447.   

                  




                                              ‐ 4 ‐ 
                                                                                




    For the foregoing reasons, we AFFIRM the order of the district court.   

                               FOR THE COURT:  
                               Catherine OʹHagan Wolfe, Clerk 




                                 ‐ 5 ‐